Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 26, 2018

                                       No. 04-18-00317-CV

                                      Teresa M. FAYETTE,
                                            Appellant

                                                  v.

                               Luciano REYES and ABC Trucking,
                                          Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CI04948
                         Honorable Michael E. Mery, Judge Presiding


                                          ORDER
        After we granted Appellant’s motion for extension of time to file her brief, Appellant
advised this court she changed counsel and needed more time to request an additional reporter’s
record and prepare her brief. On July 24, 2018, the court reporter filed a notice of late record
stating that Appellant is not entitled to a free reporter’s record, and Appellant has not paid her for
the record.
       The appellate record is not complete; we WITHDRAW the due date for Appellant’s brief.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee.
        If Appellant fails to respond within the time provided, Appellant must file a brief with
this court within THIRTY DAYS of the date of this order, and the court will only “consider and
decide those issues or points [raised in Appellant’s brief] that do not require [the requested]
reporter’s record for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due THIRTY
DAYS after Appellant files written proof showing compliance with this order. See id. R. 35.3(c)
(limiting an extension of time to file the record in a regular appeal to thirty days).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court